Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on August 6, 2019, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on August 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: obtaining wearable data, text communications, voice communications, and image communications of a caregiver…, analyzing the wearable data, voice communications, and image communications to identify a cognitive sate and a physical state…, comparing the cognitive state and the physical state to one or more care rules…, generating an alert…, and generating one or more recommendations for resolving the alert based on one or more recommendation rules, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of obtaining wearable data, text communications, voice communications, and image communications of a caregiver…, analyzing the wearable data, voice communications, and image communications to identify a cognitive sate and a physical state…, comparing the cognitive state and the physical state to one or more care rules…, generating an alert…, and generating one or more recommendations for resolving the alert based on one or more recommendation rules…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform obtaining, analyzing, comparing, and generating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of obtaining, analyzing, comparing, and generating steps) such that it amounts no more than mere instructions to apply the the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “obtaining wearable data, text communications, voice communications, and image communications; the wearable data is obtained from sensors”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 1 and para [0055] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “obtaining wearable data, text communications, voice communications, and image communications; the wearable data is obtained from sensors” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “obtaining wearable data, text communications, voice communications, and image communications; the wearable data is obtained from sensors” do not providing any improvements to the computer functionality, improvements to the plurality of sensors, they are just merely used as general means for collecting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “obtaining wearable data, text communications, voice communications, and image communications; the wearable data is obtained from sensors” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “obtaining wearable data, text communications, voice communications, and image communications; the wearable data is obtained from sensors”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the plurality of sensors, they just merely used as general means for collecting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
Claim 2 recites using an alerts machine leaning module to generate the alert, and using a recommendation machine learning module to generate the recommendations; Claim 3 recites the wearable data is obtained from sensors…(See Berkheimer Option 2 above); Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8 and 15 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to medium, independent claim 15 directed to a system are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 




                                                 Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.     Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoustin et al. (hereinafter Kapoustin, US 2020/0137357) in view of Cotton et al. (hereinafter Cotton, US 2019/0296987).
            Regarding to claim 1, Kapoustin discloses a computer-implemented method, comprising operations for: 
           obtaining wearables data, [text communications], voice communications, and images of a caregiver providing care to a patient (para [0046], a system for detection and reporting of insurance billing fraud, physical and mental abuse possibly possibly by the caregivers to the elderly or a child or a patient when providing medical or non-medical care through the use of a cloud data monitoring facility and non-medical wearable monitoring worn as a as a smart nametag apparatus, a wearable wristband, a neck and ear wearable device all of which are just different embodiments of the augmented monitoring device with plethora of sensors and other electronic components to track the geospatial movement and changes in human thermodynamics of the caregiver in the caregiving environment, during interactions with the patient or other recipients of services; para [0047], The smart nametag apparatus, in real time, monitors, buffers, and then securely transmits video, audio and ocher sensory data collected by the apparatus within immediate environment of the caregiver and the direct field of view of the apparatus; the collected data is then transmitted and tagged with the caregiver unique biometric information and location, which is then remotely stored and continuously monitored in a secure cloud data monitoring facility);
          analyzing the wearables data, the [text communications], the voice communications, and the images to identify a cognitive state and a physical state of the caregiver (para [0066], The wireless wristband of the segmented monitoring devices 103 remotely monitors in real time the general physical and emotional state of the caregiver. According to an exemplary embodiment, the biometric sensors embodied in the wireless wristband provides the following data, inter alia; a photoplethysmography sensor which measures blood volume pulse (BVP) from which heart rate, heart rate variability (HRV) and other cardiovascular features are collected; a 3-axis accelerometer captures motion-based activity, to report disturbance in the caregiver's balance such as fall; (3) an EDA sensor (GSR sensor) electro dermal activity sensor used to measure sympathetic nervous system arousal and to derive features related to stress, engagement and excitement; an infrared thermopile that reads peripheral skin temperature to detect, among other things, fever; and a transdermal transmission sensor to measure blood alcohol levels);
           comparing the cognitive state and the physical state to one or more care rules associated with tasks of the caregiver for the patient (para [0067], The information collected in the aforementioned wireless wearable wristband is collected by the nametag apparatus 200 of the monitoring devices 103 and relayed to the cloud system monitoring center 104 where it is analyzed and recorded to, among other things);
            in response to the comparison indicating any one of the cognitive state and the physical state prevent the caregiver from executing the tasks, generating an alert (para [0067], (1) alert the caregiver 102 (wearer), caregiver's employer 105 and cloud system monitoring center 103 that the health of the caregiver 102 may be compromised and may represent a threat to the health of patient 101, a common cold or flu could infect elderly or immunosuppressed cancer or transplant patients; (2) alerts the caregiver's employer 105 and cloud system monitoring center 104 if the caregiver is experiencing unusual physical and mental stress, a sign if possible patient's physical or mental abuse; (3) may have fallen or experienced some other bodily trauma possibly putting the caregiver and patient at risk; and (4) detect unacceptable blood alcohol levels that would compromise the quality of care. This embodiment of the wireless wristband exists solely to ensure that the caregiver do not act as conduit for disease that could prove fatal to those under their care); and
            generating one or more recommendations for resolving the alert based on one or more recommendation rules (para [0051], if there is not any abuse then the system allows to release payment 1010 while if it detects an abuse then the system sends alert to the family of the patient, government organization which controls abuse and all other bodies related with system; which is then verified by said monitoring bodies to check whether it is true or false and take action 1012 or continue monitoring 1013 respectively).
            Kapoustin does not disclose, however, Cotton discloses obtaining text communications (para [0034], notification module 122 includes a messaging module 122A configured to transmit messages between caregiver communication device 108 and user communication device 110. In some embodiments, the messages are non-GUI feature messages, e.g., those composed on an in-GUI keyboard or some other messaging input controller, e.g., a physical QWERTY keyboard; para [0035],  A notification is then sent to caregiver communication device 108 indicating the user's request and assigning a status indicator that the request has not yet been addressed. Caregiver 104 gets the water and brings it to user 102. In some embodiments, the status of the request is changed to "addressed" when the caregiver with the caregiver communication device 108 enters the user's room to deliver the water).      
        Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kapoustin’s to include obtaining text communication taught by Cotton above, for the purpose of providing more efficiency in analyzing the collected data associated with caregiver.  Since Kaoustin teaches monitoring the caregiver by obtaining video and audio communication, Cotton teaches monitoring the caregiver by obtaining text communication, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Kapustin and Cotton would have yield predictable results in improving of monitoring the caregiver.
Regarding to claim 2, Kapoustin discloses the computer-implemented method of claim 1, wherein the operations further comprise:
            using an alerts machine learning module to generate the alert; and using a recommendation machine learning module to generate the one or more recommendations (para [0018], the system sends alter notifications to monitoring station if its analysis of the data via machine learning artificial intelligence and analytical models detects any mismatch between the collected real time tracking data on caregiver and patient movement, biometrics and spatial interactions with the medical insurance billing code paired to such data).
          Regarding to claim 3, Kapoustin discloses the computer-implemented method of claim 1, wherein the wearables data is obtained from sensors connected to one or more wearable devices, , wherein the voice communications are obtained from verbal conversations, and wherein the images are obtained from devices having cameras (see Abstract,  smart wearable nametag apparatus and smart wearable wristband which are configured to receive the video data, biometric and other sensor data, and location information of the caregiver to generate augmented video stream by periodically marking the video data with contemporaneous location information and sensor data; and a wireless cellular transceiver configured within the nametag apparatus to automatically stream the augmented video stream in response to an event detected via at least one of the one or more sensors or in response to a determined location, embedded in captured audio and video data).
           Kapoustin does not disclose wherein the text communications are obtained from electronic mail messages, text messages, and posts to websites. However Official Notice 
           Regarding to claim 4, Kapoustin discloses the computer-implemented method of claim 1, wherein the cognitive state indicates an emotion and a sentiment (para [0066], The wireless wristband of the segmented monitoring devices 103 remotely monitors in real time the general physical and emotional state of the caregiver).
           Regarding to claim 5, Kapoustin discloses the computer-implemented method of claim 1, wherein each of the care rules includes a threshold (para [0056], The processor with the analyzing algorithm of the nametag apparatus 200 of the monitoring devices 103 continuously analyzes real time data from the cameras and sensors for irregularities in geospatial movements and human thermodynamics of all objects within the IFR camera field of view including patient and caregivers).
           Regarding to claim 6, Kapoustin discloses the computer-implemented method of claim 1, wherein the one or more recommendations include a recommendation to change to another caregiver, a recommendation for the caregiver to take a break, and a recommendation to notify a contact of a patient (para [0072], the system can be equipped with other devices or embodiments of the devices that are worn by the caregivers or care receiver in the caregiving environment, each of which comprising a plethora of sensors to track a multitude of bio-metric and biomechanical data to establish pattern to ensure caregivers are performing services ordered by the care receiver, further this embodiment of the devices also tracks other data such as GPS location, or departure and arrival time of the caregiver, audio and visual data etc. which is analyzed by the system via artificial intelligence and analytical models that when finds mismatch between the caregiver data, environmental data or billing data, sends a notification to caregiving agencies, billing departments, clients and their respective families)
          Regarding to claim 7, Kapoustin discloses the computer-implemented method of claim 1, wherein a Software as a Service (SaaS) is configured to perform the operations of the method (para [0056], The processor with the analyzing algorithm of the nametag apparatus 200 of the monitoring devices 103 continuously analyzes real time data from the cameras and sensors for irregularities in geospatial movements and human thermodynamics of all objects within the IFR camera field of view including patient and caregivers).
          Claims 8-14 are written in computer readable medium and contain the same limitations found in claims 1-7 above, therefore, are rejected by the same rationale.
          Regarding to claims 15-20, Kapoustin discloses computer system comprising: one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage device and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (para [0064], the nametag apparatus 200 of the monitoring devices 103 comprises an electronic circuitry board (not shown) that further includes a processor and controller that collects augmented data such as audio, video from the surrounding environment and other biometric sensory data of caregiver), to perform operations found in claims 1-5 and 7 above, therefore, are rejected by the same rationale.



          
                                                            Conclusion
8.        Claims 1-20 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            (See PTO form-892 attached).

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
July 31, 2021